1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   SCOTT JOHNSON,                        No.   2:18-cv-01816 WBS EFB
13               Plaintiff,

14        v.

15   HARWANT KAUR KANG;
     SACRAMENTO/DUNNIGAN HOLDING CO.
16   INC., a California Corporation;
     and Does 1-10,
17
                 Defendants.
18

19

20                              ----oo0oo----

21                    STATUS (PRETRIAL SCHEDULING) ORDER

22
               After reviewing the parties’ Joint Status Report
23
     (Docket No. 12), the court hereby vacates the Status (Pretrial
24
     Scheduling) Conference scheduled for May 28, 2019, and makes the
25
     following findings and orders without needing to consult with the
26
     parties any further.
27
     I.   SERVICE OF PROCESS
28
                                       1
1                The named defendants have been served, and no further

2    service is permitted except with leave of court, good cause

3    having been shown under Federal Rule of Civil Procedure 16(b).

4    II.     JOINDER OF PARTIES/AMENDMENTS TO PLEADINGS

5                No further joinder of parties or amendment to pleadings

6    is permitted except with leave of court, good cause having been

7    shown under Federal Rule of Civil Procedure 16(b).      See Johnson

8    v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

9    III. JURISDICTION/VENUE

10               Jurisdiction is predicated upon federal question

11   jurisdiction, 28 U.S.C. §§ 1331, 1343, because plaintiff’s claims

12   arise under Americans with Disabilities Act, 42 U.S.C. § 12101,

13   et seq.     Supplemental jurisdiction over the claims brought under

14   the Unruh Civil Rights Act, Cal. Civ. Code § 51, et seq., is

15   predicated upon 28 U.S.C. § 1367.      Venue is undisputed and is

16   hereby found to be proper.

17   IV.     DISCOVERY

18               The parties shall serve the initial disclosures

19   required by Federal Rule of Civil Procedure 26(a)(1) by June 28,

20   2019.     The parties shall timely supplement those disclosures
21   pursuant to Rule 26(e).

22               The parties shall disclose any experts and produce

23   reports in accordance with Federal Rule of Civil Procedure

24   26(a)(2) by no later than August 30, 2019.      With regard to expert

25   testimony intended solely for rebuttal, those experts shall be

26   disclosed and reports produced in accordance with Federal Rule of
27   Civil Procedure 26(a)(2) on or before September 27, 2019.

28               According to Federal Rule of Civil Procedure 33, a
                                        2
1    party may serve on any other party no more than twenty-five

2    written interrogatories.1   The Advisory Committee Notes to Rule

3    33 explain that the “aim is not to prevent needed discovery, but

4    to provide judicial scrutiny before parties make potentially

5    excessive use of this discovery device.     In many cases it will be

6    appropriate for the court to permit a larger number of

7    interrogatories in the scheduling order.”     Id.   Here, plaintiff

8    offers no explanation for why he requests leave to serve forty-

9    five, rather than twenty-five, interrogatories.     As a result, the

10   court denies plaintiff’s request.

11             All other discovery, including depositions for

12   preservation of testimony, is left open, save and except that it

13   shall be so conducted as to be completed by October 25, 2019.

14   The word “completed” means that all discovery shall have been

15   conducted so that all depositions have been taken and any

16   disputes relevant to discovery shall have been resolved by

17   appropriate order if necessary and, where discovery has been

18   ordered, the order has been obeyed.   All motions to compel

19   discovery must be noticed on the magistrate judge’s calendar in

20   accordance with the local rules of this court and so that such
21   motions may be heard (and any resulting orders obeyed) not later

22   than October 25, 2019.

23   V.   MOTION HEARING SCHEDULE

24             All motions, except motions for continuances, temporary

25   restraining orders, or other emergency applications, shall be

26
27        1    The court may grant leave to serve additional
     interrogatories to the extent it is consistent with Federal Rule
28   of Civil Procedure 26(b)(1) and (2). Fed. R. Civ. P. 33.
                                     3
1    filed on or before December 20, 2019.       All motions shall be

2    noticed for the next available hearing date.       Counsel are

3    cautioned to refer to the local rules regarding the requirements

4    for noticing and opposing such motions on the court’s regularly

5    scheduled law and motion calendar.

6    VI.   FINAL PRETRIAL CONFERENCE

7              The Final Pretrial Conference is set for March 2, 2020

8    at 1:30 p.m. in Courtroom No. 5.       The conference shall be

9    attended by at least one of the attorneys who will conduct the

10   trial for each of the parties and by any unrepresented parties.

11             Counsel for all parties are to be fully prepared for

12   trial at the time of the Pretrial Conference, with no matters

13   remaining to be accomplished except production of witnesses for

14   oral testimony.     Counsel shall file separate pretrial statements,

15   and are referred to Local Rules 281 and 282 relating to the

16   contents of and time for filing those statements.       In addition to

17   those subjects listed in Local Rule 281(b), the parties are to

18   provide the court with: (1) a plain, concise statement which

19   identifies every non-discovery motion which has been made to the

20   court, and its resolution; (2) a list of the remaining claims as
21   against each defendant; and (3) the estimated number of trial

22   days.

23             In providing the plain, concise statements of

24   undisputed facts and disputed factual issues contemplated by

25   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

26   that remain at issue, and any remaining affirmatively pled
27   defenses thereto.    If the case is to be tried to a jury, the

28   parties shall also prepare a succinct statement of the case,
                                        4
1    which is appropriate for the court to read to the jury.

2    VII. TRIAL SETTING

3                A jury trial is set for April 28, 2020 at 9:00 a.m.

4    The parties estimate that trial will last between two and three

5    days.

6    VIII.SETTLEMENT CONFERENCE

7                A Settlement Conference will be set at the time of the

8    Pretrial Conference.     All parties should be prepared to advise

9    the court whether they will stipulate to the trial judge acting

10   as settlement judge and waive disqualification by virtue thereof.

11               Counsel are instructed to have a principal with full

12   settlement authority present at the Settlement Conference or to

13   be fully authorized to settle the matter on any terms.     At least

14   seven calendar days before the Settlement Conference counsel for

15   each party shall submit a confidential Settlement Conference

16   Statement for review by the settlement judge.     If the settlement

17   judge is not the trial judge, the Settlement Conference

18   Statements shall not be filed and will not otherwise be disclosed

19   to the trial judge.

20   IX.     MODIFICATIONS TO SCHEDULING ORDER
21               Any requests to modify the dates or terms of this

22   Scheduling Order, except requests to change the date of the

23   trial, may be heard and decided by the assigned Magistrate Judge.

24   All requests to change the trial date shall be heard and decided

25   only by the undersigned judge.

26   Dated:    May 23, 2019
27

28
                                        5
